Citation Nr: 1727390	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-02 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating prior to April 1, 2015 and an initial rating in excess of 30 percent therefrom for anxiety disorder not otherwise specified (NOS). 

2.  Entitlement to service connection for a fertility condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2006 to June 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction currently resides in Muskogee, Oklahoma. 

In November 2015, the RO granted an increased rating for anxiety disorder NOS from noncompensable (0 percent) to 30 percent, effective April 1, 2015.  As this does not represent a full grant of the benefits sought on appeal, the Veteran's claim for a higher initial evaluation for anxiety disorder NOS remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

The issue of entitlement to service connection for a fertility condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 1, 2015, the Veteran's service-connected anxiety disorder NOS resulted in a formally diagnosed mental condition, but symptoms were not severe enough to interfere with occupational and social functioning and did not require continuous medication.  

2.  From April 1, 2015, the Veteran's service-connected anxiety disorder NOS resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but has not resulted in occupational and social impairment with reduced reliability and productivity. 
CONCLUSIONS OF LAW

1.  Prior to April 1, 2015, the criteria for an initial compensable rating for anxiety disorder NOS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9413 (2016).

2.  From April 1, 2015, the criteria for an initial rating in excess of 30 percent for anxiety disorder NOS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.21, 4.126, 4.130, DC 9413 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

As to VA's duty to assist, the Board finds that, with regard to the initial increased rating claim, all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and pertinent post-service treatment records have been obtained.  Additionally, the Veteran testified at a hearing before a Decision Review Officer (DRO), and a transcript of that hearing is of record.  He was also offered the opportunity to testify before the Board, but he declined.  

The Veteran was further provided VA psychological examinations in September 2011 and April 2015 (the reports of which have been associated with the claims file).  Although, the Veteran's representative broadly contends in his June 2017 written argument that the VA examinations of record are inadequate, the Board disagrees.  To the contrary, the September 2011 and April 2015 VA examinations are found to be adequate for rating purposes, as the examiners provided well-supported opinions based on medical principles, the Veteran's reported history, and the record evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Notably, the Veteran's representative provided no specific argument as to why he and the Veteran believed the examinations to be inadequate other than to state that they were.  

In summary, with regard to the initial increased rating claim, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this claim. 

Rules and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's anxiety disorder NOS, like all psychiatric disorders, is rated under the General Rating Formula for mental disorders.  Under the General Rating Formula, a noncompensable (0 percent) rating is assigned for a mental disorder that has formally been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning, or to require continuous medication.  38 C.F.R. § 4.130, DC 9411.

A rating of 10 percent is warranted for a mental disorder that results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id. 

A rating of 30 percent is warranted for a mental disorder that results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A rating of 50 percent is warranted for a mental disorder that results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit-of-the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Merits

The Veteran has been granted service connection for an anxiety disorder NOS, effective June 28, 2011 (day after separation from service).  His service-connected disability is assigned a noncompensable (0 percent) rating from that date, and a 30 percent rating from April 1, 2015.  He seeks a higher initial rating for both stages of the appeal, and in March 2015, indicated that his service-connected anxiety disorder NOS had worsened.  See March 2015 Decision Review Officer (DRO) Hearing.  Nevertheless, in consideration of the Veteran's statements and after a thorough review of the record, the Board has determined that an initial increased rating prior to and as of April 1, 2015 is not warranted. 

Service treatment records (STRs) from February 2011 showed an abnormal mental status examination, with dysphoric/anxious mood, tearful/worried affect, and difficulty focusing.  STRs following February 2011 are silent for any other psychological symptoms.  

In September 2011, the Veteran underwent a VA psychological examination to assess any current mental health disorders.  The Veteran indicated that he experienced feelings of irritability and anxiety in 2010 and had been assessed with generalized anxiety disorder in March and April 2011.  However, in consideration of the Veteran's reported history, the VA examiner indicated that the Veteran's symptoms were not that severe and were more consistent with anxiety disorder NOS.  She opined that the Veteran's anxiety disorder NOS was not severe enough to interfere with occupational and social functioning or to require continuous medication.   

Most recently, the Veteran underwent a VA psychological examination in April 2015.  The Veteran reported feeling anxiousness at work and avoidance of some social situations.  However, he was still able to adequately perform his job, which included, at times, running meetings.  The examiner noted symptoms of anxiety and inability to establish and maintain effective relationships.  He also opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

In light of the foregoing, the Board finds that an increased rating is not warranted for the entire period on appeal.  In pertinent part, prior to April 1, 2015, the record is devoid of evidence of symptomatology which would interfere with occupational or social functioning or require medication.  As such, a compensable rating is not warranted during this period.  

Furthermore, from April 1, 2015, the record does not indicate occupational and social impairment with reduced reliability and productivity.  Chiefly, the record is devoid of symptomatology associated with a higher 50 percent rating.  Moreover, despite symptoms of anxiety and an inability to establish and maintain effective relationships, the Veteran was still able to adequately perform the duties of his job and was married.  See March 2015 DRO Hearing and April 2015 VA Examination.  Thus, a rating in excess of 30 percent is not warranted during this period.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating and it must be denied.   The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).

The Board acknowledges the Veteran's March 2015 reports of worsening symptomatology such that he has difficulty with social interactions and is uncomfortable at meetings.  The Board also finds that the Veteran is competent to report such.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Nevertheless, these reports were adequately considered and assessed by the April 2015 VA examiner and are consistent with the 30 percent rating assigned. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."



ORDER

An initial compensable rating prior to April 1, 2015 and an initial rating in excess of 30 percent therefrom for anxiety disorder NOS is denied.


REMAND

With respect to the Veteran's claim for a fertility condition, he has provided medical records showing current oligospermia/low sperm count and a history of in-service fertility problems.  See March 2015 VA Medical Opinion, March 2015 DRO Hearing, and December 2008 Denali OB-GYN Clinic records.  While the Veteran has not been provided a VA examination with regard to his fertility condition, the Board notes that such evidence is more than sufficient to meet the threshold requirements for affording the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-84 (2006) (VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim); see also 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).  Accordingly, a VA examination is warranted to determine the nature and etiology of the Veteran's claimed fertility condition.

The Board acknowledges the negative March 2015 VA medical opinion.  Significantly, however, the Board finds this opinion inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate).  In pertinent part, the examiner stated that the Veteran's fertility condition is genetic, but does not provide a rationale for this medical diagnosis.  The Board emphasizes that nothing in the record seems to indicate that the Veteran's fertility condition is genetic.  Moreover, the examiner indicated that the Veteran did not have retrograde ejaculation, but private medical record dated December 2008 noted retrograde ejaculation on semen analysis.  See December 2008 Denali OB-GYN Clinic records.  The examiner does not address this contrary finding.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant and outstanding VA and private treatment records and associate them with the claims file.  All attempts to obtain these records must be documented in the file.

2.  Thereafter, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of any diagnosed fertility condition.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a)  What are the diagnoses associated with the Veteran's current fertility condition?  

(b)  For each fertility condition diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability) related to the Veteran's service. 

(c)  Provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed fertility condition is caused or aggravated by service-connected anxiety disorder NOS.  

In formulating his/her opinion the examiner is requested to specifically discuss the private treatment records indicating retrograde ejaculation on semen analysis.

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After the requested development has been completed, the RO shall review and readjudicate the claim on appeal.  If the decision is adverse to the Veteran, he and his representative shall be furnished a Supplemental Statement of the Case (SSOC) and provided with the opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


